LEWIS, Chief Judge
(concurring).
I concur in the affirmance of this judgment on its record facts for to do otherwise would give judicial approval to administrative “flexible” filing to obtain, postpone, or reject jurisdiction. Admittedly those persons seeking relief under the Act are usually uninformed as to procedural necessities, often present their problem in letter form and directly to the Commission, and so need regulatory or legislative protection to preserve their basic rights against unnecessary procedural bars. But this problem is not unique with this Commission and its solution certainly does not lie in the approval of the manipulated procedures reflected in this record. To do so might well, under different facts, penalize compliance as well as reward noncompliance with the requirements of the Act.